Title: John Hemmings to Thomas Jefferson, 2 December 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						Dear sir
						
							Poplar forest
							Dec. 2th 19
						
					
					I hav close the 12 windows & put all the  fastenings on them I  am now going on with the doors  those i am in hops to finish by Sunday 12th i hav examiond the spining mechin and the is nothing weanting in the  world but Cleaning the gum of of the sildinders wich the spindels run in tha wants oil our travileng cart wheels has bin going from time to time that tha at thist time ont bear thear own weight I shuld shold be  detaind a Day or so about them but that is concluded in the time apinted i shold repare them so as to bring us Down ef possible i expect to get Don on the 11th Sunday which is 12th i  should be puting evry thing a way & Pacting up my things i  should be ready for starting on monday at Day Light Sir pleas to put henry in mind of one collar & one Pair of hames for the muel that draws be fore an exelente pair he will jit by replying to Priscilla hangin up in my Cabin the collar he will git els where al the rest of the  gear is here
					
						I am you obedient servent
						
							John Hemings
						
					
				